DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Claims 1, 13-19, 45-52 and 57 are pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brian Ainsworth on 3/17/2022.  The application has been amended as follows: 
Replace the claims in their entirety with the following claim set:
1-13. (Cancelled)	

15.  The actuation system as claimed in claim 57, wherein the energy source is electrical and the primary power output mode is operable at 12V and the secondary or boost power output mode is operable at 24V.
16.  The actuation system as claimed in claim 57, wherein the energy source comprises two 12V batteries configured to provide the primary power output mode operable at 12V by connecting the two 12V batteries in parallel, and configured to provide the secondary or boost power output mode operable at 24V by connecting the two 12V batteries in series.	
17.  The actuation system as claimed in claim 16, wherein the controller controls the parallel or series connection of the two 12V batteries.
18.  The actuation system as claimed in claim 57, wherein the secondary or boost power output mode makes available an increased amount of power to the actuator under the action of the controller.
19. The actuation system as claimed in claim 16, wherein the controller controls the parallel or series connection of the two 12V batteries using a relay.
20.-51.  (Cancelled)	
52. The actuation system as claimed in claim 57, wherein the controller controls in amount a primary power available to other components.
53. – 56.  (Cancelled)
57.  An actuation system for protracting and retracting a retractable wheel and/or track drive assembly of an amphibian, the actuation system comprising: 

at least one retractable wheel and/or track drive assembly comprising at least one wheel and/or track drive supported directly or indirectly by a suspension assembly and movable between a protracted position and a retracted position;
an energy source for providing power to the actuator to retract or protract the at least one retractable wheel and/or track drive assembly; and
a controller, wherein:
	the controller controls in amount the power provided by the energy source to the actuator such that the time of actuation to retract the at least one retractable wheel and/or track drive assembly from a protracted position to a retracted position, or to protract the at least one retractable wheel and/or track drive assembly from a retracted position to a protracted position, is less than 5 seconds; and 
	wherein the energy source has a primary power output mode and a secondary or boost power output mode, the secondary or boost power output mode making available an increased amount of power to actuate the at least one retractable wheel and/or track drive assembly between the retracted and protracted positions, as compared to the power made available in the primary power output mode to operate the amphibian while the at least one retractable wheel and/or track drive assembly is not being actuated between the retracted and protracted positions.
Allowable Subject Matter
Claims 14-19, 52 and 57 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an actuation system for protracting and retracting a retractable wheel . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617